Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Brian Galvin, on 07/20/2022.

18. (Currently Amended) The method of claim [[1]] 11, wherein if anomalies are found from the dataset analysis or all the obligations of the smart contract are not fulfilled, the request is denied.

Reasons for Allowance

3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Bayardo (US PGPub 20040267756), in view of Lee (US PGPub 20130014093), in view of Kazami (US Patent 6321204), in view of Pitts (US PGPub 20100228835), in view of Chaney (US Patent 10114969) and further in view of Atagun (US PGPub 20140172704) failed to disclose: a system for meta-indexing, search, compliance, and test framework for software development using smart contracts, comprising: a computing device comprising at least a processor and a memory; an indexing service comprising a first plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the first plurality of programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and indexing source code of a project provided by a developer; perform a code audit using automated analysis using a distributed computational graph comprising at least a plurality of network-addressable processors and memories operating on a plurality of network-connected computing devices, the distributed computational graph collectively maintaining a distributed computational graph and a plurality of interfaces for accessing the functionality thereof across a network, on the indexed source code; store results from the code audit in the dataset; gather additional information relating to a project; store the additional information in the dataset; and store the dataset into memory; and a smart contract authority comprising a second plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the second plurality of programmable instructions, when operating on the processor, cause the processor to: receive a request to carry out a transaction involving the source code of a project; retrieve a set of obligations based on the transaction function and the required privilege level of the function; create a smart contract based on the retrieved set of obligations; analyze the dataset for anomalies; verify that all obligations of the smart contract are fulfilled; and execute the requested transaction if no anomalies are found from the dataset analysis and all the obligations of the smart contract are fulfilled, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Bayardo, Lee, Kazami, Pitts, Chaney and Atagun discloses of a system for meta-indexing, search, compliance, and test framework for software development using smart contracts, comprising: a computing device comprising at least a processor and a memory; an indexing service comprising a first plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the first plurality of programmable instructions, when operating on the processor, cause the processor to: create a dataset by processing and indexing source code of a project provided by a developer; perform a code audit using automated analysis using a distributed computational graph comprising at least a plurality of network-addressable processors and memories operating on a plurality of network-connected computing devices, the distributed computational graph collectively maintaining a distributed computational graph and a plurality of interfaces for accessing the functionality thereof across a network, on the indexed source code; store results from the code audit in the dataset; gather additional information relating to a project; store the additional information in the dataset; and store the dataset into memory; and a smart contract authority comprising a second plurality of programming instructions stored in the memory and operable on the processor of the computing device, wherein the second plurality of programmable instructions, when operating on the processor, cause the processor to: receive a request to carry out a transaction involving the source code of a project; retrieve a set of obligations based on the transaction function and the required privilege level of the function. 
Individually, Bayardo teaches that the present invention generally relates to a method, system and program product for sharing source code over a network. Specifically, the present invention allows source code to be shared, indexed and retrieved over a computer network such as a peer-to-peer network. The source code will then be selectively indexed, and a notification about the availability of the source code will be communicated to the other nodes in the network.
Lee teaches there is provided a code inspection executing system for performing the code inspection of ABAP source codes according to the present invention includes an ABAP source codes grammar analyzer for analyzing the ABAP source codes as an abject of code inspection in terms of vocabulary, syntax, and signification thereof and storing analysis results in an abstract syntax tree and a data structure of a symbol table
Kazami teaches that the project management database stores data related to project codes, project titles, large business operation classifications, medium business operation classifications, business operation codes, event codes, scheduled dates, performed dates, instructors, persons in charge, purposes, targets, results, and result decisions.
Pitts teaches that said cache apparatus comprising: a storage memory for storing a dataset associated with the cache apparatus and a cache memory for storing data from the dataset and other data to be transmitted in responding to said network file-services-protocol requests, said storage memory storing said one dataset.
Chaney teaches that a view of an analytic function for smart contract security consistent with certain embodiments of the present invention. In an exemplary embodiment, the creation and transmission of smart contract files may be facilitated by the use of real-time, blockchain enabled encryption and decryption. In this non-limiting embodiment at 400, industries such as healthcare, energy, and pharmaceuticals may safely store information files such as contracts and other sensitive data files in a blockchain enabled encryption and storage capability. In this blockchain enabled encryption system, such sensitive files may be analyzed and modified without needing to first decrypt the sensitive data files.
Atagun teaches that a shared pool according to one or more embodiments may be shared by many users and may be established for funding in connection with common transactions according to policies that govern the shared pool including privileges and/or obligations of the different members or users. To create the shared pool, a user may perform several tasks such as establishing configuration details including, for example: 1) setting up policies to establish the privileges and/or obligations governing the shared pool, for example, setting uses or purposes for the shared pool (e.g., sharing monthly roommate expenses, purchasing an item, making a donation to charity, paying a subscription, etc.), determining how payments are to be split between the users (amounts, percentages, etc.), setting forth the contribution requirements of the users, setting forth the termination conditions for the shared pool, setting forth a description of the roles of the users, and/or any other appropriate terms and conditions.
However, the prior art, Bayardo, Lee, Kazami, Pitts, Chaney and Atagun failed to disclose the following subject matter such as “create a smart contract based on the retrieved set of obligations; analyze the dataset for anomalies; verify that all obligations of the smart contract are fulfilled; and execute the requested transaction if no anomalies are found from the dataset analysis and all the obligations of the smart contract are fulfilled”

Claim 11 is the method claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193